Citation Nr: 0623827	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-27 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a right knee injury. 

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right middle (long) finger injury.



ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel







The veteran had active military service from December 1990 to 
September 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision in which, 
following the cessation of a temporary total rating for 
convalescence purposes, the RO increased the rating for the 
veteran's service-connected residuals of  right knee injury, 
effective April 1, 2002, but continued the 10 percent rating 
for  the veteran's service-connected residuals of a right 
long finger injury.  The veteran filed a notice of 
disagreement (NOD) in December 2003 and the RO issued a 
statement of the case (SOC) in June 2004.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 2004.  Supplemental statements of 
the case (SSOCs) were issued in August 2005, December 2005, 
and February 2006. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each  claimon appeal has been accomplished.

2.  Residuals of the right knee injury consist primarily of 
limited motion with active range of motion (ROM) limited to 
90 degrees on flexion and to 0 degrees on extension, and 
passive ROM limited to 120 degrees on flexion and to 0 
degrees on extension.

3.  Residuals of the veteran's right middle (long) finger 
injury consist of an inability to bring the finger to within 
two inches of the transverse fold of the palm, with extension 
of minus 30 degrees that could not extend further due to pain 
and ankylosis with no active flexion, and with passive 
proximal intraphalangeal (PIP) joint flexion of about 3 
degrees dorsal and medial tenderness.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
residuals of a right knee injury are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 
3.159, 3.321(b) (1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, and 5261, 5262 (2005).

2.  The criteria for a rating in excess of 10 percent for 
right middle finger injury residuals are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.68, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5154, 5226 (2002 & 2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each matter on appeal have been accomplished.

In a March 2005 post-rating letter, the RO notified the 
appellant of the need for evidence showing that his 
disability had increased in severity.  In an April 2006 
letter, the RO explained that the evidence showing that his 
disability had increased in severity may consist of ongoing 
treatment records, including VA or other Federal treatment 
records that he has not previously submitted, and recent 
Social Security determinations; the RO also referred to 
evidence showing the nature and symptoms of the conditions, 
severity and duration of the symptoms, and impact of the 
conditions and symptoms on his employment would be 
considered.  The April 2006 letter further indicated that the 
appellant could submit statements from other individuals who 
are able to describe from their own knowledge and personal 
observations the manner in which the disability had worsened.  
After each letter, the RO afforded the veteran opportunity to 
respond.  Hence, the Board finds that the RO has notified the 
veteran of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the March 2005 and April 2006 post-
rating notices satisfy the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant, and what evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
March 2005 letter, the RO notified the appellant that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO identified recently-acquired evidence that 
had been added to the record and asked the appellant to 
identify and provide the necessary releases for any medical 
providers from whom he wished VA to obtain evidence for 
consideration.  In both the March 2005 and April 2006 
letters, the RO requested that the veteran furnish pertinent 
evidence in his possession.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in the instant appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims whereas fully developed and 
re-adjudicated after notice was provided.  As indicated 
above, the appellant has been afforded opportunities to 
present information and/or evidence in support of his claim.  
Following the issuance of the March 2005, the veteran was 
afforded opportunity to respond before his claims were 
readjudicated in August 2005 (as reflected in the SSOC).  
Following the April 2006 letter (which further completed VA's 
notice requirements, the veteran was afforded yet another 
opportunity to present evidence in support of the appeal.  
Neither in response to any RO letters nor at any other point 
during the pendency of this appeal has the appellant informed 
the RO of the existence of any evidence that needs to be 
obtained prior to adjudication by the Board.  
Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedule ratings for the applicable rating code.  This was 
accomplished in the SOC and SSOCs, which is sufficient under 
Dingess/Hartman.  As noted below, the rating schedule for the 
appellant's service-connected disability has changed during 
the pendency of this appeal, and the appellant was provided 
notice of the rating criteria under the initial rating 
schedule and of the revised criteria in the June 2004 SOC.  
In Dingess/Hartman, the Court also stated that VA notice must 
include information regarding the effective date that may be 
assigned, and in this case the appellant has been provided 
the applicable criteria.  See the March 2003 rating decision, 
which explained that the effective date of the current rating 
was based the date that the temporary total rating ended.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the appellant's service medical 
records, and post-discharge VA medical treatment records.  
The appellant had a number of VA medical examinations of the 
right knee and right long finger.  Reports of those 
examinations have been associated with the claims file.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  The Board also finds that the record presents 
no basis to further develop the record to create any 
additional evidence for consideration in connection with 
either claim on appeal.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.



II.  Factual Background

A January 2002 VA orthopedic outpatient physicians report 
from the Durham VA Medical Center (VAMC)  notes the veteran's 
complaint of recurrent right knee pain for several years.  He 
reported sharp pains when walking and occasional locking 
symptoms.  The physical examination revealed right knee 
flexion to 120 degrees and extension to 0 degrees with 
crepitus, positive medial joint line tenderness (JLT), 
negative McMurray's sign (pain only, no click), negative 
Lachmans, negative pivot shift, and collateral ligaments 
intact.  The associated MRI reported findings of discoid 
lateral meniscus with no meniscal tears identified; abnormal 
structure in Hoffa's fat pad (cyst or ganglion favored with 
other etiologies not entirely excluded).  Multiple loose 
bodies were identified and the veteran was scheduled for 
arthroscopic surgery. 

A February 2002 VA right knee arthroscopic debridement post-
operative report relates findings of chrondomalacia of the 
medical femoral condyle (MFC) and diffuse synovitis.

VA examinations from May 2002 to September 2002 reflect the 
veteran's reports of pain and swelling that worsened post 
operatively.  The VA examiners opined that crawling and 
working on his knees had exacerbated the veteran's 
condition.  Physical therapy and a neoprene knee sleeve were 
ordered.  The veteran was unable to utilize the neoprene knee 
sleeve due to development of a rash related to the neoprene.  
The veteran was advised to continue non-steroidal anti 
inflammatory drugs and chrondrotin sulfate.  The veteran was 
advised to discontinue the crawling and working on his knees 
and a vocational rehabilitation referral was initiated to 
assist the veteran in obtaining different employment.  The 
veteran consistently declined vocational rehabilitation 
reemployment efforts due to a probable salary reduction 
associated with changing jobs.  

On a September 2002 VA joints examination; the veteran 
reported that his right knee condition worsened after 
surgery.  He continued working and wore a hinged knee brace 
for stability and support.  On examination, the knee brace 
was removed.  The physician noted that patellar and femoral 
movement was extremely painful.  He described four small 
scars surrounding the patella.  The physician indicated that 
the veteran's right knee demonstrated a range of motion (ROM) 
of extension to 0 degrees and flexion to 75 degrees with a 
lot of pain.  No knee joint instability was noted and the 
drawer sign was negative.  The physician reported a diagnosis 
of residuals of injury to the right knee.  He further opined 
that the right knee was much worse than prior to surgery with 
definite limitation of motion.

A September 2002 VA joints examination of the right middle 
finger revealed arthritic changes of the proximal 
interphalangeal joint (PIP).  The physician indicated that 
the veteran was able to extend the middle finger 
metacarpophalangeal (MCP) joint and intraphalangeal joints to 
0 degrees except the PIP joint.  The MCP joint is capable of 
straightening to 0 degrees and flexes maximally to 55.  The 
examiner opined that straight flexing should be at least to 
90 degrees.  The PIP joint flexed to 30 degrees and neither 
flexed nor extended more.  It was described as severely 
injured, fixed, and ankylosed.  The proximal phalanx had a 
scar or tumor with probable arthritic change.  The distal 
intraphalangeal joint (DIP) was capable of extending to 0 
degrees and flexing maximally to 18 degrees.  In making a 
fist, the tip of the middle finger lacked 2 3/8 inches of 
touching the mid palmar crease.  The examiner provided a 
diagnosis of severe injury to the right middle finger of the 
right hand with ankylosing of the PIP at 30 degrees of 
flexion with limited motion in the MCP joint and limitation 
in the DIP.

In a December 2002 VA orthopedic outpatient report, the 
veteran complained of consistent right middle finger pain.  
The examiner reported no PIP motion, DIP motion 0-30, and MCP 
joints ROM 20 - 70 with decreased sensation at radial and 
ulnar aspects of the PIP joint, full sensation to light 
touch, and 2 point discrimination 5 mm distal to the right 
long finger PIP joint with no muscle atrophy.  Radial and 
ulnar arteries fill with Allen's test.  The impression is 
right long finger PIP with dorsal subluxation of middle 
phalanx, pseudoarthrosis of PIP joint.  The veteran was 
advised to continue Ibuprofen and was scheduled for an 
appointment with R. Goldner.

A  March 2003 VA outpatient primary care report reflect the 
veteran's complaint of chronic right knee pain exacerbated by 
employment activities requiring working on his knees.  He 
reported that Diclofenac, a nonsteroidal anti-inflammatory 
drug provided the best pain relief. 

On examination, the physician indicated that the veteran's 
right knee had tight effusion in the joint with no fluid wave 
appreciated.  The ROM examination revealed within normal 
limit (WNL) results that were limited by pain.  The examiner 
commented that the veteran should continue ice, consider 
employment not requiring working on his knees, and follow up 
with orthopedics.

The report of a June 2003 VA orthopedic examination includes 
findings of mild snuffbox tenderness right hand tendonitis 
with most tenderness of the extensor carpi radialis longus 
(ECRL) and extensor carpi radialis brevis (ECRB) tendons.  
There was no first compartment tenderness and the 
Finklesteins, Grind and Watson tests were negative.  Thumb 
motion was full and chronic dislocation of the right long 
finger PIP joint was confirmed by radiology. The physician 
provided viable right long finger treatment options as 
fusion, arthroplasty, or to do nothing.  The veteran 
requested proceeding with conservative therapy.

In a February 2003 statement from the veteran's  brother-in-
law and February 2003 and July 2004 statements from his 
spouse, it was contended that the veteran's right leg 
condition interfered with his employment.

The report of a December 2004 VA orthopedic general consult 
examination reflects the veteran's chronic complaints of 
right knee pain with no reported re-injury.  On examination, 
the examiner indicated that the veteran ambulated with a limp 
favoring the right knee.  He noted positive patella femoral 
tenderness with no swelling, erythema, heat, lesions, or 
effusion.  ROM examination revealed right knee extension to 0 
degrees; and flexion to 135 degrees, knee strength 5/5.  The 
knee was stable to varus or valgus stress, no Drawer, 
Lachmans, Apprehension, or McMurray's sign was elicited.  The 
x-ray report noted mild degenerative changes.  The examiner 
opined that the right knee pain was possibly related to a 
meniscal etiology or patella femoral syndrome.  The veteran 
was referred for a patellar stabilizing brace.

In a February 2005 statement in support of claim, the veteran 
contended that over the past few years his right knee 
disability worsened.  He related increased frequency and 
duration of swelling.  With respect to flare ups, he 
experienced pain when riding in an automobile or climbing 
stairs.

The report of a March 2005 VA orthopedic outpatient 
examination reflects the veteran's complaint of right knee 
locking and pain.  A physical examination indicated the 
presence of medial femoral condyle (MFC) tenderness, severe 
MPFL tenderness, and medial and lateral joint line tenderness 
(JLT), Patellar femoral quadriceps contraction elicited a 
slight lateral patella pull.  Examination was negative for 
lift off and McMurray sign.  Tibial external rotation and 
squatting elicited pain.

The report of a September 2005 VA examination reflects the 
veteran's continued complaints of right knee pain.  He 
additionally contended that the left knee and left hip pain 
were secondary to the right knee disorder.  On examination, 
both legs showed the same length and the veteran was able to 
bear weight on both legs on standing; however, he walked with 
a small limp to favor his right knee.  He was unable to squat 
because of the right knee condition.  No unusual shoe wear 
pattern was observed.  The veteran reported effusion after 
prolonged walking.  He denied knee locking or giving way.  
The veteran related flare ups to leaning, squatting, or heavy 
lifting activities.  He stated that he avoided heavy lifting 
and going up or down stairs.  He used the knee brace since 
2002 and experienced no episodes of dislocation.  The report 
notes no history of inflammatory arthritis.  The x-ray report 
impression revealed that the occluded distal femur at the 
proximal tibia fibula appeared normal and patella femoral 
articulation appeared normal.  Active ROM was limited  to 90 
of flexion and to 0 degrees of extension and passive ROM was 
limited to 120 degrees on flexion and to 0 degrees on 
extension.

The September 2005 VA examination further reflects the 
veteran's complaints of pain over the right long finger PIP 
joint.  The veteran contended that flare ups were caused by 
grasping tools or holding objects.  He further related hand 
pain radiating to the right wrist joint that was relieved by 
rest and light stretching.  He avoided heavy lifting; 
however, his job as an apartment mechanic required performing 
activities that exacerbated the condition. 

Examination of the right hand long finger revealed extension 
of minus 30 degrees that could not extend further due to pain 
and ankylosis, with no active flexion.  Passive PIP joint 
flexion of about 3 degrees with dorsal and medial 
tenderness.  No effusion, erythematous change, nor muscle 
atrophy was noted.  The ROM of the PIP joint of the right 
long finger was normally extension to 9 degrees and flexion 
to 10 degrees.  

Examination of the MP joint and DIP joint of the right long 
finger showed no limitation of motion.  Findings were 
reported as DIP joint extension to 0 degrees and flexion to 
80 degrees with joint pain on flexion to 90 degrees and DIP 
joint pain on flexion to 80 degrees.  The DIP joint showed no 
effusion, no erythematous change, no muscle atrophy, and no 
muscle spasm.  Tenderness was noted over the dorsal aspect of 
the joint.  The veteran has worn a right wrist brace since 
2002.

The veteran stated that the finger pain had referred to the 
right wrist joint. ROM examination of the wrist joint 
revealed:  Dorsiflexion 0 to 50 degrees and cannot flex 
further due to pain.  Normal flexion 0 to 70 degrees.  Palmar 
flexion 0 to 65 degrees and cannot flex further due to pain; 
normal flexion is 0 to 80 degrees.  Ulnar deviation 0 to 45 
degrees with some pain at 45 degrees, normal range.  
Tenderness at the dorsal aspect of the wrist joint appeared 
to be referred from the right long finger.  No local 
effusion, no erythematous change, no muscle spasm or atrophy 
was noted.  Repetitive use showed no fatigue, incoordination, 
lack of endurance, or additional loss of motion by pain.

His right thumb was able to approximate all fingers.  A gap 
of 2 centimeters (cm.) between the thumb tip and long finger 
tip, a 3 cm. gap between the thumb pad and right long finger, 
a 4 cm. gap between the right long finger and proximal 
transverse palmar crease.  There was no gap between the thumb 
and the other fingers.  His right hand was able to push, 
pull, twist, and move against resistance.  Repetitive use of 
the fingers and wrist showed no apparent fatigue, 
incoordination, lack of endurance, or additional loss of 
motion by pain.  He was able to use the right thumb and index 
finger to write his name on paper.  The diagnoses were: (1) 
 status post right long finger injury, ankylosis change of 
the PIP joint of the right long finger, with residual pain 
and limitation of motion of the right long finger and (2)  
referred pain to the right wrist joint, with residual 
limitation of motion of the right wrist joint secondary to 
his right long finger injury.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). However, 
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for compensable 
rating are not met.  38 C.F.R. § 4.31 (2005).

The Board notes that, when evaluating muskuloskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, to include with repeated motion or during 
flare-ups,  and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

A.  Increased Rating for Right Knee Disability

In its September 2002 decision, the RO granted a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 for 
service-connected right knee injury with degenerative 
changes, Diagnostic Codes (DCs) 5010-5257 effective July 1, 
2001, following right knee arthroscopic surgery (for 
convalescence from arthroscopic surgery), from January 2002 
to April 2002. 

In the March 2003 rating decision on appeal,  the RO granted 
an increased rating of 20 percent for residuals of a right 
knee injury, under 38 C.F.R. § 4.71a Diagnostic Code (DC) 
5262.  The RO based its decision pursuant to the September 
2002 arthroscopic post-operative findings that revealed 
extreme pain on motion with flexion limited to 75 degrees, 
extension to 0 degrees and erythema around the surgical area.

Under Diagnostic Code 5262, a 10 percent rating is warranted 
when the disability results in slight knee disability. 
 Similarly, a 20 percent rating is warranted when malunion is 
productive of moderate knee disability, and a 30 percent 
rating is warranted when such disability is marked.  See 
38 C.F.R. § 4.71a. 

As stated above, while the veteran contends that he 
experiences chronic right knee pain, the December 2004 VA 
examiner rendered no findings of swelling, erythema, heat, 
lesions, or effusion.  ROM examination revealed right knee 
extension to 0 degrees; and flexion to 135 degrees, knee 
strength 5/5.  The knee was stable to varus or valgus stress, 
no Drawer, Lachmans, Apprehension, or McMurray's sign was 
elicited.  The x-ray report noted mild degenerative change , 
and the examiner opined that the right knee pain was possibly 
related to a meniscal etiology or patella femoral syndrome.  
A September 2005 VA examination provided an x-ray report 
impression revealed that the occluded distal femur at the 
proximal tibia fibula appeared normal and patella femoral 
articulation appeared normal.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the medical evidence 
does not support the assignment of a  rating in excess of 20 
percent for residuals of a right knee injury under Diagnostic 
Code 5262,as there is no competent medical evidence showing 
that the veteran's disability is productive of malunion, an 
increased rating in excess of 20 percent is not warranted 
under Diagnostic Code 5262.  In making this determination, 
the Board finds that since that code is not predicated on 
loss of range of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, as interpreted in DeLuca, do not apply.  See 
Johnson,  9 Vet. App. at  9.  In other words, this provisions 
present no basis for assignment of a higher rating on the 
basis of pain.  

The record also presents no basis to assign a higher rating 
under any other provision of the rating schedule.  While the 
veteran's disability could, alternatively, be rated on the 
basis of limited motion, here, ROM findings do not support 
the assignment of a rating greater than 20 percent On the 
basis of limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 or 5261  Considering the veteran's 
objectively demonstrated limited flexion and extension, the 
Board finds that there simply is no basis for concluding the 
meets the criteria for even the minimum compensable rating 
under either Diagnostic Code 5260 or Diagnostic 5261-that 
is, flexion limited to 45 degrees or less, or extension 
limited to 10 degrees or more, respectively.  Because the 
veteran's pain is not shown to result in functional loss even 
approaching the level of disability required for more than a 
20 percent rating under either diagnostic code, even 
consideration of 38 C.F.R. §§ 4.40, 4.45, and DeLuca does not 
alter that determination.  

B.  Increased Rating for Right Finger Disability

The veteran's residuals of a right middle finger injury are 
rated as 10 percent disabling under the former provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5226.

During the course of this appeal, VA revised the criteria for 
evaluation of finger disabilities, effective August 26,  
2002.  67 Fed. Reg. 48784 (July 26, 2002) (codified at  38 
C.F.R. § 4.71a (2005)).  As there is no indication that the 
revised criteria are intended to have a retroactive effect, 
the Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new diagnostic codes, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 
9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

Because the RO has considered the claim in light of the 
former and revised criteria (see June 2004 SOC), there is no 
due process bar to the Board doing likewise, as appropriate.  

Under the former criteria, a 10 percent rating is warranted 
for favorable and unfavorable ankylosis of the middle finger 
of both the major and minor hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5226 (as in effect prior to August 26, 2002).

The ability to flex the tip of the finger to within two 
inches of the transverse fold of the palm would be considered 
favorable ankylosis.  Inability to bring the finger to within 
two inches of the palm is considered unfavorable ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5223, Note (a).

On a September 2002 VA joints examination, the veteran was 
able to extend the middle finger MCP joint and 
intraphalangeal joints to 0 degrees except the PIP joint.  
The PIP joint flexed to 30 degrees and neither flexed nor 
extended more.  It was described as severely injured, fixed, 
and ankylosed.  The proximal phalanx had a scar or tumor with 
probable arthritic change.  The DIP joint was capable of 
extending to 0 degrees and flexing maximally to 18 degrees.  
In making a fist, the tip of the middle finger lacked 2 3/8 
inches of touching the mid palmar crease.  The examiner 
provided a diagnosis of severe injury to the right middle 
finger of the right hand with ankylosing of the PIP at 30 
degrees of flexion with limited motion in the MCP joint and 
limitation in the DIP.

The veteran is currently assigned the maximum 10 percent  
rating under former Diagnostic Code 5226 based on ankylosis 
of the right middle finger.  Given the recent evidence of 
referred pain to the right wrist joint, with residual 
limitation of motion of the right wrist joint secondary to 
his right long finger injury in addition to ankylosis, and 
affording the veteran the benefit of the doubt, the Board 
finds that the service-connected disability may be evaluated 
as extremely unfavorable ankylosis and on the basis of 
amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code  5227, 
Note.

Under Diagnostic Code 5154, amputation of the middle finger, 
without metacarpal resection, at the PIP joint or proximal 
thereto warrants a 10 percent rating;  with metacarpal 
resection (more than one-half the bone lost), a 20 percent 
rating is warranted.

The veteran's right middle finger has not been amputated.  
Under the old version of the rating criteria, the disability 
is rated as amputation if there ankylosis of both the MCP and 
PIP joints with either joint in extension or in extreme 
flexion.  38 C.F.R.  § 4.71a, Notes preceding Diagnostic Code 
5216 (2005).  

There is no evidence that the veteran's disability involves 
the MCP joint.  All of the positive findings  have been 
confined to the PIP and DIP joints.  Additionally, the finger 
is not held in extension or extreme flexion.  The evidence 
shows that the contracture is at approximately 30 degrees, 
while (as will be  discussed below) VA defines full flexion 
of the PIP  joint to be to 100 degrees.  While there is 
apparent inability to move the DIP joint, the regulation does 
not provide that such inability can serve as a basis for 
rating under the criteria for amputation. 

The Board finds that the weight of the evidence is against an  
rating of more than 10 percent under the former rating 
criteria.  The question now becomes whether the veteran is 
entitled to a rating in excess of 10 percent under the 
revised rating criteria.  

Effective August 26, 2002, Diagnostic Code 5226 provides a 
rating of 10 percent for favorable and unfavorable ankylosis 
of the long (middle) finger of both the major and  minor 
hand. The rating schedule indicates that VA can also consider 
whether evaluation as amputation is warranted, and whether an 
additional rating is warranted for resulting limitation of 
motion of other digits or interference with overall function 
of the hand. 38 C.F.R. § 4.71a, Diagnostic Code 5226 (2005).

Under the revised criteria, for the long finger (digit III), 
zero degrees of flexion represents the finger fully extended, 
making a straight line with the rest of the hand. The  
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the MCP and PIP joints flexed 
to 30 degrees, and the thumb (digit I) abducted and rotated 
so that the thumb pad faces the finger pads. Only joints in 
these positions are considered to be in favorable position.  
For digits II through V, the MCP joint has a range of zero  
to 90 degrees of flexion, the PIP joint  has a range of zero 
to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees 
of flexion.  See 38 C.F.R. § 4.71a, Table  "Evaluation of 
Ankylosis or Limitation of Motion of Single or  Multiple 
Digits of the Hand."

The revised criteria also provide ratings for limitation  of 
motion of fingers.  For the long finger, a 10 percent rating 
is provided for limitation of motion, with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees, whether it affects the minor or the major hand.  A 
noncompensable rating is provided where there is limitation 
of motion, with a gap of less than one inch (2.5 cm.) between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the  extent possible, and extension 
is limited by no more than 30 degrees, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5229 (2005).

The evidence shows that the veteran's disability prevents him 
from bringing the tip of the finger to within two inches of 
the proximal transverse crease of the palm.  Under both the 
former and revised rating criteria, no more than a 10 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code  
5226.  Although the veteran complained of some pain referred 
to the right wrist, atrophy, or spasm.  Repetitive use showed 
no fatigue, incoordination, lack of endurance, or additional 
loss of motion by pain.  There is no showing of limitation of 
motion of any other digits or of interference with overall 
functioning of the hand.  

The revised  criteria provide that if there is ankylosis of 
both the MCP and PIP joints and either joint in extension or 
in full flexion, the disability will be rated on the basis of 
amputation.   38 C.F.R. § 4.71a, Note (1), preceding 
Diagnostic Code 5216  (2005). Because the MCP joint has not 
been implicated, and the interphalangeal joint is not held in 
extension or full flexion (i.e.,  100 degrees), a rating on 
the basis of amputation is not warranted under the revised 
rating criteria.  

Therefore, the Board finds that the weight of the evidence is 
against the assignment of a rating in excess of 10 percent 
under the former or revised rating criteria.

C.  Both Claims

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.

As a final note, the Board points out that there is no 
showing that either the veteran's service-connected residuals 
of a right knee injury or residuals of a right long finger 
injury have reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(1) (cited to in the June 2004 SOC).  The Board notes, at the 
outset, that the veteran, his brother in law, and his spouse 
asserted that his knee disability interfered, to some extent, 
with his occupational duties as an apartment maintenance 
mechanic.  Lay statements and testimony describing the 
symptoms of a disability are considered to be competent 
evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the criteria for 
assignment of an extra-schedular rating.

Here, neither disability is objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating). However, the record reflects veteran 
that the veteran has consistently declined vocational 
rehabilitation reemployment efforts due to a probable salary 
reduction associated with changing jobs.  Additionally, 
while, during a September 2005 VA examination, the veteran 
stated that he had missed approximately 10 days from work for 
doctor appointments, he did not submit any evidence 
identifying either disability as the cause of such lost time 
for work.  Further, neither disability under consideration is 
shown to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claims for a rating in 
excess of 20 percent for service connected residuals of a 
right knee injury, and for a rating in excess of 10 percent 
for service connected residuals of a right middle (long) 
finger injury must be denied.  In reaching these conclusions, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against each 
claim, that doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for residuals of a right 
knee injury is denied.

A rating in excess of 10 percent for residuals of a right 
middle (long) finger injury is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


